DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3,4, 6-8, 11, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Patent No. 7,182,584) in view of Du et al. (US Pub. No. 2007/0207046).

one or more fluid separation mechanisms (Fig. 3); 
a shaft (40); 
a mechanical seal chamber (chamber of 38 in Fig. 3 holding seal); 
a mechanical seal (70) inside the mechanical seal chamber, wherein the mechanical seal is disposed along the shaft (Fig. 3); and 
a mechanical seal protector (74) contained within the mechanical seal chamber (Fig. 3), the mechanical seal protector comprising a cap (e.g. 74), wherein the cap surrounds a portion of the mechanical seal (Fig. 3).
However, the Du reference fails to explicitly disclose a filter screen located inside the cap between the mechanical seal and the cap.
The Du et al. (hereinafter Du ‘046) reference, a seal, discloses the addition of a filter screen (140) located inside the cap between the mechanical seal and the cap (Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the filter screen to the Du reference in view of the teachings of the Du ‘046 reference in order to provide extra filtration and ultimately prolong the life of the seal.
Regarding claim 3, the Du reference, as modified in claim 1, discloses the mechanical seal protector further comprises a filter screen (86) located external to the cap (Fig. 3).

Regarding claim 6, the Du reference, as modified in claim 1, discloses the cap is fixed to shaft and configured for rotation (Fig. 3).
Regarding claim 7, the Du reference, as modified in claim 1, discloses a lubricant communication port (72 or 54), wherein the lubricant communication port extends from the one or more fluid separation mechanisms to inside the cap of the mechanical seal protector (Fig. 3).
Regarding claim 8, the Du reference, as modified in claim 1, discloses a lubricant communication port (72 or 54), wherein the lubricant communication port does not extend from the one or more fluid separation mechanisms to the mechanical seal protector (Fig. 3).
Regarding claim 11, the Du reference, as modified in claim 1, discloses the cap includes a lower opening that permits the introduction of fluid from the mechanical seal chamber inside the cap (Fig. 3).
Regarding claim 13, the Du reference, as modified in claim 1, discloses the cap further comprises one or more expulsion ports (72) that extend through the cap.
Regarding claims 14 and 15, the modified Du reference discloses the invention substantially as claimed in claim 13.
However, the modified Du reference fails to explicitly disclose the expulsion ports are tapered or the expulsion ports extend through the cap at an offset angle.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, the Du reference, as modified in claim 13, discloses the mechanical seal chamber further comprises: a particulates trench (trench inward of the o-ring on left side of Fig. 3) disposed about the periphery of the mechanical seal chamber; and one or more disposal ports (72) extending from the particulates trench to the wellbore (Fig. 3).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view Du ’046 and further in view of Lagrange et al. (US Patent No. 4,684,331).
Regarding claims 9 and 10, the modified Du reference discloses the invention substantially as claimed in claim 1.
However, the modified Du reference fails to explicitly disclose external or internal vanes on the cap.
The Lagrange et al. (hereinafter Lagrange) reference, a seal, discloses the addition of vanes external (48) or internal (56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide vanes to the modified Du reference in view of the teachings of the Lagrange reference in order propel liquid and/or contaminants.

Allowable Subject Matter
Claims 17 and 18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-11, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the applicant’s argument of the Du reference, the argument is not persuasive because the claims do not preclude the examiner from interpreting element 38 as a cap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675